DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/677,178 filed on 11/07/2019. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebenstrost et al., (Quantum Support Vector Machine for Big Data Classification, September 25th, 2014, American Physical Society, pages 1-5).
With respect to claims 1, 11, and 17: Rebenstrost teaches a quantum computer (a system) (the abstract), comprising: 
a memory that stores computer executable components (the abstract, a quantum computer: Note: includes a memory that stores computer executable components); and 
a processor that executes the computer executable components stored in the memory (the abstract, a quantum computer: Note: includes a processor that executes the computer executable components stored in the memory), wherein the computer executable components comprise: 
an output receiving component that receives, in response to a request, output representative of a quantum state of a quantum computing device (page 2, col. 2, for the quantum support vector machine (SVM), the task is to generate a quantum state |b, α>); 
a classifying component (i.e., SVM)  that classifies the quantum state of the quantum computing device based on the output representative of the quantum state (page 2, col. 2, generate quantum state …, then classified a state |x>, and page 2, col. , Classification); and 
a configuring component that configures the classifying component based on a characteristic of the request (page 2, col. 2, classifier will be determined by a success probability of a swap test between |b, α> and |x>.
Rebenstrost does not implicitly teaches a qubit of the quantum state.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to recognize that Rebenstrost’s quantum computer to generate quantum state for the SVM that would include a qubit of quantum state without required undue experiment.

Claim(s) 2, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebenstrost et al., (Quantum Support Vector Machine for Big Data Classification, September 25th, 2014, American Physical Society, pages 1-5) in view of Nasio et al., (Kernel-based classification using quantum mechanics, Pattern Recognition 40 (2007), pages 875 – 889 (or pages 1-15)).
With respect to claims 2, 12, and 18: Rebenstrost does not teach wherein the request comprises a radio frequency signal having a phase, and the characteristic of the request comprises the phase of the radio frequency signal.
Nasio teaches the request comprises a radio frequency signal having a phase, and the characteristic of the request comprises the phase of the radio frequency signal (Nasio, page 881, col. 1 – col. 2, this paper are applied to two artificial data sets for blind detection of modulated signals. We consider two cases of modulated signals: quadrature amplitude (QAM) signals and phase-shifting-key (PSK) modulated signals that are described in fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Rebenstrost and Nasio to use quadrature amplitude (QAM) signals and phase-shifting-key (PSK) modulated signals to find the class corresponding to each signal despite the mixing statistic (Nasio, page 881, col. 2).


Allowable Subject Matter
Claims 3-10, 13-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach the combination of claim limitations recited as claims 3, 13, and 19, comprise: wherein the configuring component configures the classifying component to: transform the output based on the characteristic of the request, resulting in transformed output; and classify the quantum state of the output, based on analysis of the transformed output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851